In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00008-CV



                            JOEL R. LAMBRIGHT, JR., Appellant

                                               V.

                                 C.R. WILKERSON, Appellee




                           On Appeal from the County Court at Law
                                    Rusk County, Texas
                                 Trial Court No. C21-022




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss



____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION

       Joel R. Lambright, Jr., appellant, filed a notice of appeal in this matter on February 11,

2022. The clerk’s record was due to be filed in this case on or before March 28, 2022.

Appellant is not indigent and is thus responsible for paying or making adequate arrangements to

pay the clerk’s fee for preparing the record. See TEX. R. APP. P. 37.3(b). The county clerk has

informed this Court that the fee has not been paid for preparation of the clerk’s record.

       By letter dated April 11, 2022, Appellant was provided with notice of and an opportunity

to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The April 11 letter further warned Appellant

that, if he did not submit an adequate response to the notice by April 21, 2022, this appeal would

be subject to dismissal for want of prosecution and for failure to comply with the above-cited

rules. Appellant has not paid for preparation of the clerk’s record and has not filed proof of

indigency. See TEX. R. APP. P. 20.1. Further, we have received no communication from

Appellant responsive to the April 11 correspondence.         Accordingly, this appeal is ripe for

dismissal.

       Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        May 2, 2022
Date Decided:          May 3, 2022


                                                  2